Citation Nr: 0425541	
Decision Date: 09/16/04    Archive Date: 09/23/04	

DOCKET NO.  99-21 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
a postoperative osteoid osteoma of the left femur. 

2.  Entitlement to an increased (compensable) evaluation for 
a left thigh surgical scar.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active military duty from August 1974 to 
August 1977.

This matter initially came before the Board of Veterans' 
Appeals (Board) from adverse rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.  In April 2001, the Board 
remanded the issues then on appeal for additional development 
and due process considerations.  In April 2003, the Board 
issued a decision on the merits.  The veteran appealed and, 
pursuant to a joint motion of VA General Counsel and the 
veteran's representatives, the United States Court of Appeals 
for Veterans Claims (Court) vacated the April 2003 Board 
decision (with respect to the issues identified above) and 
remanded those issues for the reasons provided in the joint 
motion.  In compliance with the Court's order, the case must 
be remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


REMAND

The joint motion points out that the April 2001 Board remand 
required a VA orthopedic examination to, among other things, 
inquire as to whether the veteran experienced flare-ups of 
the disability at issue.  Because the resulting December 2001 
VA examination did not address flare-ups, the Board erred in 
subsequently issuing a decision on the merits without first 
insuring compliance with it's earlier remand in accordance 
with Stegall v. West, 11 Vet. App. 268, 271 (1998).  Remand 
for another VA orthopedic examination is thus required by the 
Court's order.

Additionally, the joint motion concluded that there was no 
duplication or overlapping of symptoms between the veteran's 
left thigh surgical scar and numbness or hypoesthesia in the 
area of the scar and requested VA to assign a separate 
disability rating under 38 C.F.R. § 4.124a in consideration 
of the schedular criteria for neurological impairment.  
Although the Court instructed the Board to assign a separate 
rating for the numbness or hypoesthesia in the area of the 
scar, the medical evidence of record is currently inadequate 
to do so.  Thus a remand is required to conduct a 
neurological examination.  

For these reasons, the case is REMANDED to the RO for the 
following action:

1.  Initially, the RO should review the 
file to insure that the veteran has been 
accorded the extended duties to assist 
and notify under VCAA.  Any additional 
notification or development which is 
indicated by the evidence on file should 
be performed, and any additional evidence 
collected added to the claims folder.

2.  The RO should schedule the veteran 
for a VA orthopedic examination.  The 
claims folder, including a copy of this 
remand must be made available to the 
examining physician so that the clinical 
record can be studied in detail.  The 
examining physician should state that 
these records have been reviewed in the 
report of the examination.  The 
examination should include range of 
motion studies and X-rays, as well as any 
other test deemed necessary by the 
examiner.  The examiner should report any 
and all symptomatic manifestations of the 
veteran's osteoma of the left femur.  The 
report should include an assessment of 
any functional loss associated with the 
osteoid and osteoma of the left femur due 
to more or less movement than normal, 
weakened movement, incoordination, 
swelling, excess fatigability, pain on 
movement, deformity or atrophy of disuse, 
muscle spasm, crepitus and pain to 
pressure or manipulation.  If there is no 
evidence of any of the above factors on 
examination, the report should so state.  
The examiner should also inquire as to 
whether the veteran experiences flare- 
ups.  If so, the examiner should 
describe, to the extent possible, any 
additional functional loss or limitation 
of motion during such flare-ups.  

3.  The RO should also schedule the 
veteran for a VA neurological 
examination.  The veteran's claims folder 
must be available to the VA physician for 
review in conjunction with the 
examination.  The focus of examination 
should be the veteran's postoperative 
osteoid osteoma of the left femur and the 
surgical scar from earlier surgery on 
that disability.  The Board has been 
instructed to separately evaluate the 
veteran's postoperative scar for:  (1) 
poor nourishment, repeated ulceration, 
tenderness and/or painfulness on 
objective demonstration, and any 
additional limitation of function on the 
part affected; and (2) any neurological 
impairment which the veteran may manifest 
as a result of his postoperative osteoid 
osteoma of the left femur, including the 
scar.  The nerve group in the area 
affected of the veteran's left lower 
extremity should be identified for 
residual disability including any 
complete or incomplete paralysis of the 
relevant nerves and whether such 
impairment might most fairly be evaluated 
as mild, moderate or severe.  In addition 
to any other neurological findings which 
are found to be related to the veteran's 
left femur osteoid osteoma, the 
physician's attention is directed to 
consistent past clinical findings of 
paresthesia, numbness and/or hypoesthesia 
identified in the area of the veteran's 
left thigh surgical scar.  

4.  After completion of the above 
development, the RO should again address 
the issues remaining on appeal.  If the 
benefits sought are not allowed to the 
veteran's satisfaction, the RO must 
provide the veteran and his 
representative a supplemental statement 
of the case and an opportunity to respond 
thereto.  The case should thereafter be 
returned to the Board after compliance 
with appellate procedures.  The veteran 
need do nothing until further notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C.A. §§ 5109B, 7112).



	                  
_________________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




